Name: Commission Regulation (EEC) No 1719/93 of 30 June 1993 amending Regulation (EEC) No 1445/76 specifying the different varieties of Lolium perenne L.
 Type: Regulation
 Subject Matter: natural environment;  means of agricultural production;  documentation
 Date Published: nan

 No L 159/ 104 Official Journal of the European Communities 1 . 7. 93 COMMISSION REGULATION (EEC) No 1719/93 of 30 June 1993 amending Regulation (EEC) No 1445/76 specifying the different varieties of Lolium perenne L. year ; whereas, furthermore, the application of the classifi ­ cation criteria to certain varieties of Lolium perenne L. results in their inclusion in one of the abovementioned lists ; whereas the Annexes to Regulation (EEC) No 1445/76 should therefore be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Seeds, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organization of the market in seeds ('), as last amended by Regulation (EEC) No 3695/92 (2), and in particular Article 3 (5) thereof, Whereas Commission Regulation (EEC) No 1445/76 (3), as last amended by Regulation (EEC) No 1680/92 (4), listed the varieties of Lolium perenne L. of high persis ­ tence, late or medium late, and of Lolium perenne L. of low persistence, medium late, medium early or early, within the meaning of the provisions adopted pursuant to Article 3 of Regulation (EEC) No 2358/71 ; Whereas, since the last amendment of Regulation (EEC) No 1445/76, certified seed of certain varieties of Lolium perenne L. is no longer marketed, while certified seed of other varieties has appeared on the market and will be marketed for the first time during the 1993/94 marketing HAS ADOPTED THIS REGULATION : Article 1 Annexes I and II to Regulation (EEC) No 1445/76 are hereby replaced by the Annexes to this Regulation . Article 2 This Regulation shall enter into force on 1 July 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1993 . For the Commission Rene STEICHEN Member of the Commission 0 OJ No L 246, 5 . 11 . 1971 , p. 1 . (2) OJ No L 374, 22. 12. 1992, p. 40 . (3) OJ No L 161 , 23 . 6. 1976, p. 10 . (4) OJ No L 176, 30 . 6. 1992, p. 18 . 1 . 7. 93 Official Journal of the European Communities No L 159/ 105 ANNEX I Varieties of high persistance, late or medium late Aberystwyth S. 23 Advin Aladin Albi Alondra Andes (T) Anduril Animo Antara Arno Atlas Baltic Barball Barclay Barcredo Barema Barenza Barezane Barglen Barlatan Barlenna Barlet Barlow Barluxe Barmaco Barry Barsandra Bartony Belfort (T) Bellatrix Bonny Borvi Boston Capper Caprice Carrick Casino Castle (T) Chantal Citadel (T) Colorado (T) Compas Condesa (T) Contender Corso Cud Cupido Danny Danilo Dolby Domingo Donata Duramo Edgar Electra Elka Elrond Emir Entrar Exito Fanal (T) Feeder Final Fingal Flair Hellas Heraut Herbie Herbus (T) Hercules Hermes Honneur Hunter Idole Jetta Jumbo Juventus Karin Kelvin Kent Indigenous Kerdion Kosta Langa Lamora (Mommersteeg's Weidauer) Licoie Lihersa Limage Limes Linocta Liparis Lipondo Liquick Lisabelle Lissabon Lisuna Litella Livonne Livree Look Loretta Lorina Madera (T) Magella Magister Majestic Mammoet (T) Manhattan Maprima Marathon Markanta Master Meltra RVP (T) Merganda Meteor Mocinto Modenta Modus (I) Moldau Montagne (T) Montyl Mombassa Mondial Moretti Moronda Ohio Opinion Othello Outsider Pablo Pacage Pancho Parcour Patora Patron Pavo Pedro Pelleas Perfect Perma Phoenix (T) Pippin Player Pleno Portstewart Preference President Prester Prince Profit Progress Rally (T) Rathlin Recolta Rival Ronja Saione Sakini Salem Score (Fair Way) Senator Sisu Sommora Splendor Sprinter Summit Superstar Surprise Talbot Talgo Taya Texas Tivoli Toledo Trani Tresor Trimmer Troubadour Trustee Tyrone Variant Vigor Volley (T) Wadi Wendy Winni No L 159/ 106 Official Journal of the European Communities 1 . 7. 93 ANNEX II Varieties of low persistance, medium late, medium early or early Atempo (T) Lenta Pajbjerg Verna Pajbjerg